Citation Nr: 0300458	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02- 19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for defective hearing.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1943 to May 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  Defective hearing was not present during service, was 
not manifested within a year after service, and did not 
develop as a result of exposure to noise during service.


CONCLUSION OF LAW

Defective hearing was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 5103A, 5107(b) (West 1991 & Supp. 2002; 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) ( codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, and a statement of the case of the 
evidence necessary to substantiate his claim.   In this 
regard, in April 2001, the RO contacted the veteran and 
notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   
The RO has secured medical records.  The RO has not 
scheduled the veteran for an examination in conjunction 
with the claim; however, defective hearing has been shown 
on private examination.  In addition, defective hearing or 
exposure to acoustic trauma during service has not been 
shown.  Thus, an examination by VA to establish a nexus to 
service would be unnecessary as there is no inservice 
occurrence to which any current disability could be 
linked.  

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The veteran has been accorded the opportunity to 
present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order 
to comply with VA's duty to assist.

Pertinent Laws

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (2002).

There is no indication, such as commendations indicating 
combat participation, or otherwise, that the veteran 
directly participated in combat.  Since the appellant did 
not have combat service, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) are not for application.

Discussion

While the veteran contends that he has a hearing loss due 
to exposure to loud noises during service, or in the 
alternative, due to adverse weather conditions while 
serving above the Arctic Circle, his service medical 
records do not contain any references to hearing loss.  
Neither is there any showing of exposure to acoustic 
trauma in service.  He has stated that his hearing loss is 
due to cold in Alaska or in the alternative due to a fall 
in the hold of a ship.  He also argues that he bled from 
the ear once on the firing range.  He states that he had 
earaches.  However the objective medical evidence of 
record does not support his contents.  In addition, as a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His May 
1946 termination of health record shows no medical 
defects.  His hearing was noted to be 15/15 bilaterally to 
whispered voice on his May 1946 separation examination 
report.   

The earliest evidence of hearing loss is from many years 
after separation from service.  A private audiology 
examination performed in September 1991 shows that testing 
revealed the presence of hearing loss.  The examiner 
stated that the veteran had reported a history of noise 
exposure in service, and diagnosed a mild, sloping to 
severe sensorineural hearing loss bilaterally.  On 
audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
50
60
95
LEFT
45
60
50
70
95


For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hz 
are 26 dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2002).

As noted above, there is no complaint, diagnosis or 
treatment for a hearing loss in service or within the 
first post service year.  The veteran states that he was 
not treated for claimed bleeding from the left ear on the 
firing range or at any other time during service for any 
hearing complaint.  There is also no objective evidence to 
show that the veteran was exposed to acoustic trauma in 
service.  In addition, there is nothing in the record to 
show a medical nexus between the current hearing loss and 
the veteran's military service.  There is no indication 
that his hearing loss was related to service by objective 
medical evidence.  While the private examiner in September 
1991 noted a history of noise exposure during service, it 
is stated that the veteran reported this history to the 
examiner.  Thus, this notation has no probative value, as 
it is merely a recitation of the veteran's self-reported 
and unsubstantiated history.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).  
No medical professional has related the veteran's hearing 
loss to service, and there is no showing of exposure to 
acoustic trauma in service or treatment for any hearing or 
ear complaints during service.  

The veteran's contentions that his hearing loss is related 
to service are not competent.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He is a lay person, and is not competent provide 
medical information regarding the etiology of his hearing 
loss.  There is no competent evidence of record which 
connects the veteran's hearing loss to his active duty. 
There are no medical opinions contained in any of the 
veteran's post- service medical records relating his 
current disability to his military service.

Thus, the evidence shows that defective hearing was not 
present during service, was not manifest within a year 
after service, and did not develop as a result of exposure 
to noise during service.  Accordingly, the Board concludes 
that defective hearing was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
in service.

	
ORDER


Service connection for defective hearing is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

